Exhibit 10.8

Summary of Non-Employee Director and Named Executive Officer Compensation
Arrangements

Director Compensation

The following table sets forth current rates of cash compensation for
non-employee directors:

Annual Retainer:

 

 

 

Chairman

 

$

75,000

 

Non-employee directors other than Chairman

 

$

24,000

 

Committee Chair Annual Retainer:

 

 

 

Audit Committee

 

$

12,000

 

Compensation Committee

 

$

6,000

 

Nominating and Governance Committee

 

$

6,000

 

Board Meeting Attendance Fees

 

$

1,500

 

Committee Meeting Attendance Fees

 

$

1,500

 

 

In addition to cash compensation, under the terms of our Stock Appreciation
Rights Plan non-employee directors receive an annual award of 2,700 stock
appreciation rights. Non-employee directors received an award of 5,000 stock
appreciation rights when the Stock Appreciation Rights Plan was approved at the
2004 Annual Meeting of Shareholders and each new director will receive an award
of 5,000 stock appreciation rights upon initial election by the shareholders.
The price and terms of stock appreciation rights are established by our Board of
Directors’ Compensation Committee. Stock appreciation rights are historically
granted at the reported market value of a Cascade share at the grant date,
become exercisable on an annual basis ratably over four years, and have a
10-year term.

Non-employee directors are also reimbursed for travel and other expenses
attendant to membership on the Cascade board.

Executive Compensation

Base Salary.   All of Cascade’s named executive officers are at-will employees
whose compensation and employment status may be changed at any time by the Board
of Directors. Base salary increases are determined annually by the Board of
Directors and become effective on February 1 of each year. The following table
sets forth the current base salaries of Cascade’s executive officers and their
titles as of the date of filing of Cascade’s Form 10-K for the fiscal year ended
January 31, 2007:

Named Executive Officer

 

 

 

Fiscal 2008
Base Salary

 

Robert C. Warren, Jr., President and Chief Executive Officer

 

 

$

500,000

 

 

Terry H. Cathey, Senior Vice President and Chief Operating Officer

 

 

290,000

 

 

Richard S. Anderson, Senior Vice President and Chief Financial Officer

 

 

290,000

 

 

Gregory S. Anderson, Senior Vice President-Human Resources

 

 

200,000

 

 

Joseph G. Pointer, Vice President-Finance

 

 

200,000

 

 

 


--------------------------------------------------------------------------------


Annual Incentive.   The named executive officers are also eligible to receive an
incentive payment following the end of each fiscal year under an executive
incentive plan approved by Cascade’s Board of Directors. Fiscal 2007 incentives
approved for the executive officers are shown in the following table:

Named Executive Officer

 

 

 

Fiscal 2007
Incentive

 

Robert C. Warren, Jr., President and Chief Executive Officer

 

 

$

579,600

 

 

Terry H. Cathey, Senior Vice President and Chief Operating Officer

 

 

324,000

 

 

Richard S. Anderson, Senior Vice President and Chief Financial Officer

 

 

324,000

 

 

Gregory S. Anderson, Senior Vice President-Human Resources

 

 

198,000

 

 

Joseph G. Pointer, Vice President-Finance

 

 

198,000

 

 

 

Annual executive incentive payments are structured to encourage the building of
shareholder value by maximizing Cascade’s pre-tax income. The incentive payments
of the executives named above were made under an executive incentive plan for
the fiscal year ended January 31, 2007, under which the executives were eligible
to receive a specified percentage (depending on position) of pre-tax income
before non-recurring items, incentive payments and certain other expenses
(“IBT”) if IBT exceeded $36 million. The percentage of IBT each executive was
entitled to receive increased if IBT exceeded $45 million, and increased again
if IBT exceeded $65 million. Annual incentive payments are limited to a maximum
award amount for each executive,  IBT for fiscal 2007 was $69.3 million,
resulting in incentive payments to all eligible executive officers of 100% of
the maximum amount participants could have received, with the exception of
Mr. Warren, who suggested to the Compensation Committee and the Board of
Directors that his incentive payment be adjusted downward by 10% due to results
from Cascade’s European operations that were below expectations.

Long-term Incentive.   The third component of executive compensation for
Cascade’s executive officers is long-term incentive awards. Long-term incentive
awards granted in fiscal 2007 consisted of awards of stock appreciation rights
under our Stock Appreciation Rights Plan. The stock appreciation rights were
granted with an exercise price equal to the fair market value of Cascade’s
common stock on the date of the award, have a term of 10 years and become
exercisable ratably over four years.

The number of stock appreciation rights awarded to named executive officers in
fiscal 2007 are shown in the following table:

Named Executive Officer

 

 

 

Stock
Appreciation
Rights
Awarded in 
Fiscal 2007

 

Robert C. Warren, Jr., President and Chief Executive Officer

 

 

3,500

 

 

Terry H. Cathey, Senior Vice President and Chief Operating Officer

 

 

25,000

 

 

Richard S. Anderson, Senior Vice President and Chief Financial Officer

 

 

25,000

 

 

Gregory S. Anderson, Senior Vice President-Human Resources

 

 

25,000

 

 

Joseph G. Pointer, Vice President-Finance

 

 

17,500

 

 

 

Benefit Plans and Other Arrangements.   Executive officers are also eligible to
participate in Cascade’s broad-based benefit programs generally available to all
salaried employees, including health, disability, life insurance and defined
contribution retirement plan. The executives also receive certain perquisites
offered by Cascade including the use of company automobiles and tax
reimbursements related thereto.

Messrs. Warren, Cathey, and R.S. Anderson are each a party to a Severance
Agreement with Cascade, which are Exhibits 10.3, 10.2, and 10.1, respectively,
to Cascade’s Form 10-K for fiscal 2007.

2


--------------------------------------------------------------------------------